Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2857024 to Lyon.

Regarding claim 1, Lyon discloses a mountable wheel cap for coupling to a wheel, comprising: a center section (center of 24); and an outer section (section including 25) including, a plurality of tabs 25 extending outwardly from the center section (as evident from Fig. 1); at least one gripper section (i.e. the radially outer surface of 25 coextensive with 21) coupled to at least one of the plurality of tabs (as evident from Fig. 2), the at least one gripper section including a gripper configured to be placed in contact with the wheel to secure the mountable wheel cap to the wheel (as evident from Fig. 2); and a plurality of slots (space between the tabs 25), the plurality of slots comprising (i) an opening (i.e. the radially bottom portion of each slot that is colored in below) through the outer section adjacent to a first side of the at least one of the plurality of tabs (i.e. the one tab to the right of the shaded in portion below) and configured to permit the mountable wheel cap to be removed from the wheel by releasing the gripper of the at least one gripper section by access through the opening through the outer section (as evident from Fig. 1, 2 below by manually bending such), and (ii) a slot (the upper part of the slot, 


    PNG
    media_image1.png
    1153
    1040
    media_image1.png
    Greyscale

Regarding claim 4, Lyon discloses the cap of claim 1 wherein the mountable wheel cap is configured to mount to the wheel in a mounting direction, and further wherein the center section comprises a domed section configured to extend outwardly opposite the mounting direction (as evident from Fig. 1, 2).
Regarding claim 5, Lyon discloses the cap of claim 1 wherein the at least one gripper is configured to be placed in contact with both an outer lip of the wheel and an outer section of the wheel (as evident from 25 and the outer section of the wheel is that portion corresponding with 33).
Regarding claim 6, Lyon discloses the cap of claim 1 wherein the mountable wheel cap is configured to be secured to the wheel using only contact between the at least one gripper and the wheel (as evident from Fig. 2 such that the gripper is that portion in contact with the wheel).
Regarding claim 8, Lyon discloses the cap of claim 1 except in the form of a system for increasing fuel efficiency for a vehicle comprising (as evident from Fig. 1, 2 wherein the smooth domed surface provides favorable aerodynamic characteristics) and in further view of the rejection of claim 5. 
Regarding claim 11, Lyon discloses the system of claim 8 wherein the mountable wheel cap is configured to mount to the wheel in a mounting direction, and further wherein the center section comprises a domed section configured to extend outwardly opposite the mounting direction (as evident from Fig. 1, 2).
Regarding claim 12, Lyon discloses the system of claim 8 wherein the at least one gripper is configured to be placed in contact with both an outer lip of the wheel and an outer section of the wheel (as evident from Fig. 2, such that the lip is the outer axially edge of the bottom of the rim flange that is in contact with the edge of 25 and the outer section of the wheel is that portion corresponding with 33).
Regarding claim 13, Lyon discloses the system of claim 8 wherein the mountable wheel cap is configured to be secured to the wheel using only contact between the at least one gripper and the wheel (as evident from Fig. 2 such that the gripper is that portion in contact with the wheel).
Regarding claim 15, Lyon discloses the system of claim 8 wherein the center section comprises a domed section configured to extend outwardly opposite a mounting direction of the mountable wheel cap to the wheel, and further wherein the domed section comprises a parabolic or a circular shape (as evident from Fig. 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon.
Regarding claims 16 and 17, Lyon discloses the cap of claim 1 / system of claim 8 as appropriate but does not disclose the slot width is less than 0.1 inch. However, in view of there being no criticality for such dimension set forth in the disclosure achieving such dimension requiring only ordinary skill int ehart and thus being a routine expedient based on mere matter of design choice and how thick the bottom of the slot is and how much to narrow the top portion. It would have been obvious to one of ordinary skill in the art to achieve such dimension with the motivation of reducing the opportunities for debris to get caught into the slot by nearly closing the gap defined by the upper portion of the slot. Also, regarding the unpatentability of merely claiming dimensions without claiming criticality, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of US 5131727 to Johnson. 
Regarding claims 7 and 14, Lyon discloses the cap of claim 1 or the system of claim 8 respectively but does not explicitly disclose that the cap is made of a nylon-66 material. Johnson discloses such (col. 4, lines 57-58 and 63). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of achieving weight reduction properties therein enhancing fuel efficiency.  
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. While examiner’s general suggestion was incorporated and advances closer to allowability, the entire concept was not. Specifically, there should be some language incorporating the outer peripheral edge of the tabs or edges of the tabs or the substantial majority of the radial length of the tabs. Examiner recommends an interview to ensure a subsequent amendment overcomes at least the art of Lyon. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617